                                   UNITED STATES DISTRICT COURT
         Case 1:21-cv-21072-JEM Document 1 Entered
                                   SOUTHERN         onOF
                                             DISTRICT  FLSD Docket
                                                         FLORI
                                                             DA    03/22/2021 Page 1 of 10
                                                                                              FILED By               D,c.
Lee MichaelHarrison #72144066
v
W arden E.Carlton                                                                                   Mli 1S 2021
FDC M iam i
FederalDetention Center                                                                             )'
                                                                                                     t'
                                                                                                      ëkttll17l
                                                                                                      n.o,,t., .vlAvî
                                               M OTION FOR HABEAS CORPUS
                                             PURSUANT TO 28 USC SECTION 2241
                                                AND INJUNCTIVE RELIEF
                                Comes now the PetitionerLee MichaelHarrison filing pro se
                                   filesthis moti
                                                on pursuantto 28 USC Section 2241
                               and pleading fori
                                               njuncti
                                                     vereliefinsupportpresentsthefollowing:
                                         1.The Graveman ofPetitionermotion forrelief:

                            The Petitioneris being unlawfully detained in violation ofthe Consti
                                                                                               tution,
                 Laws ofAmerica and it's Treati
                                              es,as the Petitioneris being depri ved 41 days ofGood Time Credi
                                                                                                             t,
                                           as a resultofGovernmentalmisconduct.
                                                  STATEMENT OF FACTS:

1. On September2,2020 the Peti tionerwassentenced by the Disciplinary Hearing Officerto a Ioss of41days ofGood
ConductTime.This is due to an incidentthathappened on July 17,2020.

2. On the dayofthe incidentthe Petitionerwas bribed by LieutenantAndino ofSpecialInvestigative ServicesofFCIM i       am ito
''
 take responsibilityforthe incident.'' Even though the reportclearly statesthatthe Petitioners cellmate had possession ofthe
cellphone. As partand partialto the bribery LieutenantAndino gave the Petitionera envelope with 400 stampsas partial
payment,which is a violation ofBOP Program Statement3420.09.
3.Overthe nextfew weeksthe Petitionerwastold by LieutenantAndino,SpecialInvestigative Services Mela,and Case
ManagerPerez thatthe Disciplinary Hearing wouldn'
                                                teventake place and notto worry.
   Li
    eutenantAndino,Case managerPerez and two othermembersofSpecialInvestigative Services have been suspended
pending OIA and OIG investigation forgovernm entm isconductto the bestofthe Peti
                                                                               tioners knowledge.
5.The Peti
         tioner,would subm i
                           tthathe is being retaliated against.M aki
                                                                   ng aIIattemptsto exhatlstthe administrati
                                                                                                           ve rem edies
futile.(See ExhibitA,B,C,D)
6 The Petitionerwillbe released from BOP Custody on August11,2021.Ifthe Courtgrants the Petitioners reliefhe willbe
released from BOP Custody on July 1,2021.
                                                     RELIEF SOUGHT

1.thePetitionerpraysuponthecourtto reinstatehis41daysofGood ConductTimeand praysthatthecourtgrantinjunctive
reliefforthe Peti
                tionerto remain atFDC M iamiuntilthe resolution ofthisproceeding.
                                                        EXHIBITS
A. lnmateCase
          Reque1:21-cv-21072-JEM   Document
               sftoStaff#1To:Mrs.Gar          1 Entered on FLSD Docket 03/22/2021 Page 2 of 10
                                   cia/Mrs.Lamb
B. Inmate Requestto Staff#2 To:UnitTeam/colzie
   Inmate Requestto Staff#3 To:AW Broton/AW Colbert/unitTeam
   Inmate RequestTo Sta; //4 To:AW Broton/AW Colbert/uni
                                                       tTeam
8:-s148.055INMATEREQUESTTOSTAFF
sE: 98
          Case 1:21-cv-21072-JEM Document 1 Entered on FLSD Docket 03/22/2021 Page 3 of 10


U .S . DEPARTMENT OF JUSTICE                                                               FEDERAL BUREAU OF PRISONS
                                                                                                                            ù
     T '(Na 'and T't                     of Gtaff Member'
                                                        '               DATE:      /'
       YJ
        ..c
          zz/ z L'Uyg?,                                                                 // V
     FROM :   -                                                         REGISTER    O. :            .


          '
          :              ,r/ x)
                             .                                                             fkt/f
                                                                                               'o(/
     WORK ASSIGNMENT :                                                  uuzT :              ,


SUBJECT: (Briesy state your question or concern and the solution you are requesting .
Continue on back, if necessary . Your failure to be specific may result in no action being
taken . If necessary, you will be interviewed in order to successfully respond to your
re          st .
           i'          5,:t .T-
                              <
                                J - e-Jz                   'F            4 zJ- . >w.77.,W A              u'
                                                                                                          4JJ r ae Z/
                                                                                                          '         zv,
                                                                                                                      J;zwW .
                 ';?'4
                 '
                                          z/ w ax
                                                -/       z' ./J.
                                                               -         zl. z: w       t s?v      , , -J
                                                                                                        JJ
                                                     .                                                       .




    f zpzr 'rzpo+z -y'L- A ,'u7 cw zz
      .                              v zk.t.kr-rlà-zzepF.:z:p z'y zw m zs'zm-
                                                                            xwo
 zpr H  -T o',rs nw sv/ dTzoz
                            fav:. --/* <' zs 'V df-z-,:e.z sy'u JsA.
                                                u.                      .x-
,'p>./+ '-'- L' zM zv/p- m w N SN J .

                                                                        x;ere A zovr zwc J* : x.f
                                                                     # a ovmo - > '         >

     + %
 ..                      r
                             W. z   -.      .
                                                     .Aw .         y'). yr W z                  . -..            -.p... .   ..
            .
                                                     (Do not write below this line)                               /         AT

      DISPOSITION :

Y VW 'V **N6* OD VWY A ,z-                                                         wM'
                                                                                     o 'm sM e
.-

/A @ yjg.
        -  . ,    .,
                                         a
                                         y-
                                          .j-z-y.

                         Ax+ :aykl 4 /'
                                      =
                       Sig u StaffMember                                 Date       01 /                                     t$
 Record Copy - ile; Copy - Inmate                                         This form -eplaces BP-148.07O dated Oct 86
 (This fcrm may be replicated via WP)                                     and 8:-5148.070 APR 94
       Case 1:21-cv-21072-JEM Document 1 Entered on FLSD Docket 03/22/2021 Page 4 of 10
    8P-:148.055 INMATE REQUEST TO STAFF                           CDFRM
    sEP 98
    U .S . DEPARTMENT OF JUSTICE                                                         FEDERAL BUREAU OF PRISONS



     T/'?rmean T
               ,
               /it &
                   og
                    fz
                     SgL.
                        affMember)      .   ,
                                                                        DATE:            / /o
                                                                                            - z/
     FROM : '                   .                                       REGISTER NC .:
                e
              X           ygg .
                              xh                                                             .
                                                                                             m(
                                                                                             u      cjc.
     WORKASSIGNMENT:                                                    UNIT:             fW'''
    SUBJECT; (Briesy state your question    concern and tike solution you are requesting .
    Continue on back, if necessary . Your failure to be specific may result in no action being
'
    taken . If necessary, you will be interviewed in order      successfully respond to your
    re uest .'
             )        r             :                                                <
                      '

                          '
                          ((GpA                  .'           r     .      A ssazl wIo             '''      '
                                                                                              J ' pszz':,
                                                                                                        --               '
       ltzs t                                      zf'
                                                     - Jz'z -       -
                                                                    4t?                           .y z?-c JJ        * . JJ
              '/. ' .V4.-+'                       f+-- czv. o <-                                  'm'           -        V
    C ravv                                              - J:J<--zo'z


          /;
          .
           zzsz                 a 6?/&- w;lk
                                           - ?*
                                              f,
                                               4rt ,#                       R.' ' ' A z L 2'.vZP
                                                                                               X- ,L,5 o-wz-
          '               ;v#                   6'/
                                                  ez
                                                   .      d? ,W <5 J7e T' .f              tw A        t.
                                                                                                       '
                                                                                                       è-
    #;vz/ t,
           w/r- o f.
    N 'ZJ/./ vlvfLD Zf./ézrçgp,fc -N u-htvpfc ..ys /,9/.// .                .




                                                       (Do not write below this line)

     DISPOSITION :




                      V?,,rqv.?'u-sx,p'z
                3 nn &*&'
                    SignatureSta                  mber                  Date       6f                                  /
                                                                                         /
    Record Copy - File;    py - Inmate                                    This fcrm r places BP-148 . O7G éated Oct 86
     (This form may be replicated via WPI                                 and BP-Sl48.07O APR 94
                        Case 1:21-cv-21072-JEM Document 1 Entered on FLSD Docket 03/22/2021 Page 5m of 10

          BP-AOl48                                                                   INMATE REQUE ST TO STAFF JDFPX
                                                                                                                  M
                                                                                                                                                    /g Z .
                                                                                                                                                    z'   i..

         JDN E lO
         q1=S . DEPM TMENT 0F JUSTICE                                    .                                                          FEDTRV BUREAU OF PRISONS

            r': J                             nd, ' 3# ,
                                                       r E; ff z
                                                               1 c
                                                                 ')er).-                             rn-
                                                                                                     w n.T-
                                                                                                          7':            /                '
                   /                   , u.                                 yp        .z.
                                                                                        y                                                 g
            Fx i
               !'                                                       ï                            'R.=
                                                                                                     .  ;7'.
                                                                                                           '.
                                                                                                            --7I w
                                                                                                                 qx=z
                                                                                                                    r=-
                                                                                                                      ''
                                                                                                                       R. N w
                                                                                                                            -'
                                                                                                                            'h. -
                                                                                                                       m y,          os
           F1O .uDwN..r. 7.'=wQ.T..'.'.-.J'Nz.jJ.N..f.>.=aâA.1.T-w ..
                          .D                                                                         Iw-u
                                                                                                     -   -.'.rk.-.
                                                                                                        Xj       ;n:
                                                                                                                 u



         a-.-
            r,zM
               ...su.;
                     .=
                      s.-   -.T .
                            ,    . (   cw
                                     $a.:tr1..w
                                              xo=p.l
                                                   >z3.
         .-'-
         ï
         v .vl 'L .w- .,.'.-Q .
                              -1:
                                -c
                                 z r w .x '   :i -
                                            J3r  w,k.
                                                   a-r
         +..a '.ccuv.             ''
                                   -= ?   -'IB,-.e =::c:'&'r-T.J
         re::j..Je.:
                   5t .

 /
 )#y /rz/z4'x'
 .
                    , :pz .,<'w #/
             tl'zza.&            t Tpz'Nz./Vvp/x-txzfe Z.
                                                        fv- r
    Wrz
      Vk   z/ zz
               ww   p
                    '
                    2        /N -W'3--.> --&gsgy
  wsw z%.z<z.,'/< V '    /'
                                  -
     'e                                z           sz- aygss
 z
 fl/# ssa szz J ,
                svzkxs                          .
                                                                                 )
                                                                                                  cw,
                                                                                                    g# u'> + % zz'zo/xxw #?
                                                                                      .

                  > z
                    >kp/-                                               'f-
                                                                          ,zs'/p /#/,
                                                                                    / 14* 4 .>#V z4/ /tt yyg
                                                                                          '
                                                                                                     p
                                                                                                     /vzz'
                                                                                                         - zz 'Z*W yiztzss-'
                                                                                                                           ;-
)y'.p 4*/4 A. 4 '  Azo=/rzfzl.z#      s y'V/.T J'ftN SP ( y.y
                                                        '
  # ,
    w so ,
         w ns (-
               '(s ttrir'k zA// >7-yk         y         v
                                                        cz
                                                         u. z
b'G ) g/yyszava v,,,qc.,y.p,w ,w --,.-z,g v yzw ss,- ,s.- -,o.,.s,,
                                                           y
                                                                                                                        '
                                                                                                                                                               ,




     ,
            .                                                    .               .

                                                                                                                                                                   .




J- E
   /
   lZyPOS(
         :;Ia/
            :)!
              .
              7:,'
                 <-
                  ..
                   Lx
                    .rga
                       /s'r-z.g-         ï/< ?:' -A z/w
                              -z Kyy , z?'                                                                                                               z< zr
#w>- z'
      zz- -x ltzg<             -'- '
                                                        ,                        4 .< '' A.
                                                                                          '
                                                                                          :
                                                                                          w   .     VV ''.                            T.,-.+ wzz w
                p uy vw >'
                         J-Y,
                            2z
                             >v
                             , zzJ                                                                                             /Az4> + Vp4'< vz'/4
     .

>-

                                                                                                                              /,z'
                                                                                                                                 //#t'
                                                                                                                                     /f+& / .   s'
                                                                                                                                                 zU
                                                                                                                                          v
                                                                                                                                              tvtlvcp(,

                                                                                                                                                                       # (-?

                   IN SECTION 6 UNLESS APPROPRIATE FORPFKFUX/W YOLDER                                                                         SEC T ION 6
                    Case 1:21-cv-21072-JEM Document 1 Entered on FLSD Docket 03/22/2021
                                                                                    '
                                                                                                 WyF'D&W Sp O.X J &
                                                                                        Page 6 of 10                    pytgw,
                                                                                                              G Zkzacc-o
           BP-AOl48                                                    INMATE REQUEST TO STAFF C/FFJ'
                                                                                                    !
           JDN E 10
           U
           - = S . DEPARTMEN T OF JUSTICE                                                                                                      FEDER KL BUREA U O F PR ISON S
                      .           èlL
                                  '                           -                        ..   ..    .                                                - - .. .. . .   ...........       ..           ..   . ..




            'T3 : uN'         e :i.n
                                ':              1t3e; o f .Staf      ?.1e!'nb. er) -
                                                                                                      'nA TET:
                                                                                                           w
                 f                                    .
                                                          '              z       z                    ,
                                                                                                                                           2.
                                                                                                                                           .




            FR C).Nf
                   u-
                   . .                            -                                                       ou7-v;Iwq--=
                                                                                                                     z.u Q
                                                                                                                         -. N
                                                                                                                            t. '
                                                                                                                               .-
                                                                                                                                ..'
                                                                                                                                  p .
                          .
                                                      ,
                                                                                                                             zv
                                                                                                                              .x           &..y
            Rt
            ?'L7.
                Rtr* A é;.U
                          -'r=
                          '  ''''x.1
                                   'rx.
                                      f.
                                       )-ra'uN =.. ..                                                     -.-.xL-.v.'znn.:             e




          r'e:!'-le St .
           PK VW                    A2z'
                                       2TD & V sz
                                                'YV yuvu, goz-pmzx;a ywzwe rxNnr- oe
                                                 Vozo u'>v>>'
      '/z'
         /z/p>z..r x-fk,v '4rs= 0 4 rzz - :'av +.u p uuesy/ Py? A s'>z. M ,w ,
                                                                             .
                                                                               s
'z-o zsrvéw pf At-                                        A       zzw zvwa.iz'V Ay Fszzvvazr-.ze m vvu - o zv > e'
                                                                                                                 .:r-.- .6.L
>                                                                                                                                  .
    A 'ez'>'
           cz<zz-> 427wzowl A 6+,f*r'zw rzM .zr/ö*                                                                                              d> vv*,Je Z.z-)N yo,m,zz
e e icfi/hv-Jppvv ,,rzz/.
                        4ytgkz-,                ,
                                                                                                               Aoxrvzu zs.
                                                                                                                         y..azev,zrw wo <,:#
> < /.Az+: &O Z-/f%.4 r/lp>av ->'
                                z.                                                                                :x7
                                                                                                                    -/7
                                                                                                                      ,'X 24 -X/
                                                                                                                               -                                   H *5* 7*
vvwaaou z:f z/) x'W wp <.v
                         ounv-  /#/w< v%tua /V< '
                             z '--
                                                7>                                                                                                     z> ;A-t'X/#'
                                                                                                                                                                  6J
                                                        ,.k                  ,                                                                                               w, ysz-w vo
p<
.'.5'
    /1 ze zw, cAGa/s/,04-z  2
                            4 ,A
                         sz.. .. z
                                 r
                                 .z
                                  /œ #
                                     ,/
                                      <-? t
                                          >>v
                                            ,f 24 ##'
                                                    F #o'                                                                                                                                 ,               y J-
                                                                                                                                                                                              ,
                                                                                                                                                                                 :
    z',ry,? ''
             /C,/ dg                                                     ,

                                                                     (Dc nt7t w-L-.
                                                                                  ï
                                                                                  -r.e l:
                                                                                        za)ow.

          s-
          Pr.é;=
               D.'
                 r'.
                 u rnx
                   U 'r.T.-7g -
                              5I
                               v.




                                                                   *>                       $c.+, - /
         yzr &>o >                                                           @                                                                  A > 4


tg;.
'-y
  *
'
w           'IN SECTION 6UNLESSAPPROPRIATE FORPFKCIA/WFOLDER                                                                                                 SECT ION 6
          Case
Declaration    1:21-cv-21072-JEM
           ofPer
               jury              Document 1 Entered on FLSD Docket 03/22/2021 Page 7 of 10

            Pursuantto28USC section 1746Ideclareunderthepenal
                                                            tyofperurythatthe forgoi J
                                                                                     ' trueandcorrect
andthatthismotionunder28USC section2241wasplacedintheprisonmailsy ty     this / ''2! ofMarch
2021
                                                                    ,f
                                                                   -,                      4Lltjt-fvkt-
                                                                               Pet ioner

                                           Certificate ofService

s
ly
 hs
  et
   r
   em
    byac
       te
        Fd
         Di
          f
          C
          ytM
            hi
             atm
               thie
                  an
                   fo
                    dre
                      fo
                       gr
                        o
                        wi
                         n
                         ag
                          rdp
                            ee
                             dti
                               to
                                it
                                 nhf
                                   e
                                   or
                                    Ch
                                     l
                                     e
                                     ar
                                      bkeo
                                         af
                                          sCcou
                                              mu
                                              rtw
                                                si
                                                 phuf
                                                 t  ri
                                                     s
                                                     rs
                                                      ut
                                                       ac
                                                        nl
                                                         t
                                                         at
                                                          s
                                                          os2p8
                                                              os
                                                               Ut
                                                                S
                                                                ag
                                                                 Cesa
                                                                    ett
                                                                      ca
                                                                       ti
                                                                        c
                                                                        oh
                                                                         ne2
                                                                           d2o
                                                                             4n
                                                                              1t
                                                                               w
                                                                               hi
                                                                                asspl
                                                                                    ),
                                                                                     c
                                                                                     îq'd'thepri
                                                                                               sonmail
                                                                                                     i
                                                                                                     ng
ofMarch 2021atthe below Iisted address.
                                                                         r.
FDC M iam i                                                                '
                                                                          ;.
33 NE 4th St                                                              ' )
                                                                                 /
                                                                                     y
Miami,FI33132                                                                    y


                                                                         / ,
                                                                           '
                                                                               (//               e
                                                                                                 'p/yygy;
                                                                          Peti' er
UUV    ëttë
         Case 1:21-cv-21072-JEM Document 1 Entered on FLSD Docket 03/22/2021 Page 8 of 10
Clerk ofCoud
401 N M iami
M iami,FI33132

                                                RE:28 Usc Section 2241

DearClerk,

            Enclosed please find 3 copies ofm y petition ofhabeascorpus forfiling with this court.Also,enclosed foryour
convenience is a sel
                   faddressed stam ped envelope forreturn ofa stam ped filed copy to m e. Additionally,Iaskthatyou serve
W arden E.Carlton atFDC Miamiwith a copy ofthe same. Ifthere isa fee forsuch service oranythi     ng thatis needed further,
please do nothesitate to bring the same to my attention.Yourassistance inthis matterwould be greatly appreciated.Thank you
very much in advance foryourhelp.
                                                    -
                                                    .
                                                    -4
                                                     .
                                                     x  ''
                                                     %.x.%ANrs
                                                             x
                                                               '&
                                                                          NN ku
                                                        T.           5'
                                                                      %    N
                                                                           X
                                                    <                 CN
                                                                      .v
                                                                       '>
                                                        '    x    QRu
                                                         ?'1N ksp
                                                              x < %h<nk '
                                                                  x
                           *                                  N '' >
                                                             w
                                                             >i           x.x
                                                        1
                                                        t4e
                                                         u
                                                        Nz >
                                                           un #.
                                                              so .
                               P..                      No   (
                                                             p-x.         Ur o,
                                     <
                                                             N
                                                             p>
                                                              $
                                                              u
                                                                           (
                                                                           t-
                                                                           hnx
                                                                          B/
                                                                          /c
                                                                          q
                                                                          b
                                                                          é'
                                                                           é


             -
                 *w
         w
      Q -% --x
-
    h.K ' k>
    D'-
      à,k:m'
           zw- 'r
               YN
k                     VY
<
,-
 *e
     -
     .
Nr       t <* j><-
                                                                                  Case 1:21-cv-21072-JEM Document 1 Entered on FLSD Docket 03/22/2021 Page 9 of 10




kè
 )
                 kh
         Q


                                                '
                                           .v




                                .   k! t
Case 1:21-cv-21072-JEM Document 1 Entered on FLSD Docket 03/22/2021 Page 10 of 10
